DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12-14 are objected to because of the following informalities:
(claim 2, line 2) “choke actuator” should be changed to “a choke actuator”.
(claim 12, line 1) “The system for a hydraulic blowout preventer” should be changed to “A system for a hydraulic blowout preventer”.
(claim 13, line 2) “coupled to to the computer device” should be changed to “coupled to the computer device”.
(claim 13, line 4) “the LC device” should be changed to “the computer device”.
(claim 14, line 1) “The subsea control system of claim 14” should be changed to “The subsea control system of claim 13”.
(claim 14, line 2) “said flow data” should be changed to “flow data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaude et al. (9,650,856).
As concerns claim 1, Gaude shows a subsea BOP control system (32) for a hydraulic blowout preventer (11), comprising: a BOP function manifold (102) comprising a source side connectable to a hydraulic power unit (104) for powering a BOP function (106); at least one main valve (108) connected to said BOP function manifold on one side of the at least one main valve and on the other side of the at least one main valve connectable to the BOP function, to selectively connect or isolate the BOP function from the BOP function manifold (Fig. 3A & 3B); a computer device (electronic control board) functionally coupled to a main actuator (126) of the at least one main valve and arranged to control activation and deactivation of the main actuator (col 6, ln 48-60); an activatable choke assembly (110; col 5, ln 15-21) arranged at the source side of the BOP function manifold and upstream of the main valve (Fig. 3A & 3B).
As concerns claim 2, Gaude shows wherein the choke assembly comprises a choke actuator (128) functionally coupled to the computer device to control activation and deactivation of the choke actuator (col 6, ln 48-60).
As concerns claim 3, Gaude shows wherein the computer device is programmed to activate the choke actuator prior to shifting the main actuator (Fig. 3B; col 6, ln 43-47).
As concerns claim 4, Gaude shows wherein the computer device is programmed to subsequently deactivate the choke actuator to fully open the BOP function manifold based on a criterion (Fig. 3A; col 6, ln 43-47).
As concerns claim 8, Gaude shows a method of shifting a main valve in a subsea BOP control system (32) for a hydraulic blowout preventer (11), comprising: providing a BOP function manifold (102) connected to a hydraulic power unit (104) for powering a BOP function (106), and at least one main valve (108) connected to said BOP function manifold on one side of the at least one main valve and on the other side of the at least one main valve connectable to the BOP function, to selectively connect or isolate the BOP function from the BOP function manifold (Fig. 3A & 3B); shifting the at least one main valve comprising activating or deactivating a main actuator (126) of the main valve, and activating a choke assembly (110; col 5, ln 15-21), which is arranged at the source side of the BOP function manifold and upstream of the at least one main valve, prior to shifting the at least one main valve (Fig. 3A & 3B; col 6, ln 48-60).
As concerns claim 9, Gaude shows deactivating the choke assembly to fully open the BOP function manifold based on a criterion (Fig. 3A; col 6, ln 43-47).
As concerns claim 10, Gaude shows wherein the choke assembly is activated and deactivated automatically (col 6, ln 48-60) by means of a computer device (electronic control board) functionally coupled to a choke actuator (128).
As concerns claim 11, Gaude shows retrofitting the choke assembly on a pre-existing BOP control system after the pre-existing BOP control system has been operated devoid of said choke assembly (Fig. 3A & 3B).
As concerns claim 12, Gaude shows a system (32) for a hydraulic blowout preventer (11) comprises: a hydraulic BOP function (106) comprising a piston having a stroke; a BOP function manifold (102) comprising a source side connectable to a hydraulic power unit (104) for powering the BOP function; at least one main valve (108) connected to said BOP function manifold on one side of the at least one main valve and on the other side of the at least one main valve connected to the BOP function, to selectively connect or isolate the BOP function from the BOP function manifold (Fig. 3A & 3B); an activatable choke assembly (110; col 5, ln 15-21) arranged at the source side of the BOP function manifold (Fig. 3A & 3B); a computer device (electronic control board) functionally coupled to a choke actuator (128) of the choke assembly, programmed to automatically activate the choke actuator prior to the piston of the BOP function reaching an end of its stroke (Fig. 3B; col 6, ln 43-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaude et al. alone.
As concerns claims 7 and 15, Gaude discloses the claimed invention except for wherein the computer device is programmed with self-learning logic to regulate activation and deactivation of the activatable choke assembly.  The examiner takes official notice that it is old and well known in the art to use self-learning logic in a computer system of a subsea control system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized self-learning logic in the computer system for the expected benefit of allowing continuous optimization of the system by comparing measured values against values from previous operations.  Thus, one of ordinary skill in the art would have recognized that using self-learning logic in the computer system of the subsea control system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Gaude to obtain the invention as specified in the claim.

Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaude et al. as applied to claims 1 and 12 above, and further in view of Gupta et al. (10,968,731).
As concerns claims 5, 6, 13 and 14, Gaude discloses the claimed invention except for a flow meter configured in the BOP function manifold, and wherein the flow meter is functionally coupled to the computer device to provide flow data to the computer device, and wherein said flow data is used in the computer logic to control activation and deactivation of the choke actuator.  Gupta teaches a flow meter (48) configured in a BOP function manifold, and wherein the flow meter is functionally coupled to a computer device to provide flow data to the computer device, and wherein said flow data is used in the computer logic to control a BOP stack assembly (Fig. 1 & 2; col 3, ln 56-60).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gaude, as taught by Gupta, to include a flow meter for the expected benefit of detecting fluid flow rate through the BOP function manifold to provide flow data to the computer device for controlling the BOP function.  Thus, one of ordinary skill in the art would have recognized that using a flow meter in the subsea control system would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the subsea control system design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679